Citation Nr: 1404448	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-28 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to June 1967.  His awards and decorations include the Vietnam Service Medal and the Bronze Star Medal.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA Regional Office (RO) in Jackson, Mississippi.

In an August 2013 correspondence, the Veteran submitted evidence and argument in support of his claims on appeal.  This evidence was duplicative of evidence already associated with the claims file and considered by the RO.  As such, there is no prejudice in the Board adjudicating the claims at this time.  See 38 C.F.R. § 20.1304 (2013).  

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they are duplicative of the evidence in the paper claims file.


FINDINGS OF FACT

1.  In a July 2005 decision, the Board denied the Veteran's claim of service connection for bilateral hearing loss.

2.  The evidence received since the July 2005 decision, by itself or in conjunction with previously considered evidence, relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss is related to active service. 



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim of service connected for bilateral hearing loss has been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1105 (2013).

2.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

New and Material Evidence

The record reflects that the Veteran was first denied service connection for bilateral hearing loss in an October 2001 rating decision.  The Veteran perfected an appeal of this denial to the Board, and after remanding the issue for further development in February 2004, the Board denied the claim of entitlement to bilateral hearing loss in a July 2005 decision.  This decision was not appealed.

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1105 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the July 2005 decision of the Board.  

Here, the evidence at the time of the July 2005 Board decision included medical evidence of a current hearing loss disability and records supporting the Veteran's assertions that he had been exposed to acoustic trauma in service.  There was, however, no evidence indicating that the Veteran's hearing loss had manifested to a compensable degree within one year of service or that there was a likely relationship between his current disability and service.  As there was no competent medical evidence of record indicating a nexus between the Veteran's hearing loss and service, a crucial element necessary to support a claim of service connection, the case was therefore denied.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Since that time, the Veteran has submitted an April 2010 letter from a private physician specializing in otorhinolaryngology stating that it was his opinion that the Veteran's hearing loss was related to his active duty service.  

As facts in this new medical evidence submitted since July 2005  relate to at least one of the unestablished facts necessary to substantiate the appellant's claim, that of the nexus between the Veteran's current hearing loss and service, the evidence is found to be new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss (organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, the Veteran asserts that his current bilateral hearing loss was caused by exposure to acoustic trauma in service, including exposure to noise from firearms in basic training and Vietnam and during assignment with a field artillery group in Germany.  The Veteran has submitted numerous statements in which he asserts that although he did not experience difficulty hearing until many years after his separation from service, he believes that noise exposure during service caused slight threshold shifts which later led to his more severe hearing loss.  He has also stated that he believes his hearing test results from his service entrance examinations are abnormally high because he had experienced some acoustic trauma while in the Army Reserve prior to the examinations.  The Veteran's personnel records show that he received several certifications for marksmanship and that for part of his service he served with an artillery battalion, and the Board concedes that the appellant was likely exposed to acoustic trauma in service.

The Veteran's service treatment records include numerous audiological test results spanning the entire period of his active duty service, none of which show hearing impairment of sufficient severity to be considered a disability for VA purposes, although April 1960 and January/March 1961 examination results showed slightly elevated threshold levels at 4000 Hertz.  See 38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  Reviewing the service treatment records, the Board notes that the audiology examinations performed by service examiners were reported in standards set forth by the American Standards Association (ASA).  Currently, audiology examinations are reported in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). As such, to review the Veteran's service audiology examinations, the findings in ASA units have been converted to ANSI units for the tables below.

In an April 1960 Army Reserve examination, the threshold ranges, converted into ANSI units, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
20
20
25
-
35
LEFT EAR
20
15
15
-
40

In January and March 1961 entrance examinations, the threshold ranges, converted into ANSI units, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
25
15
15
-
35
LEFT EAR
25
15
15
-
35

October 1962 threshold ranges, converted into ANSI units, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
0
0
0
15
LEFT EAR
5
0
5
5
15

March 1963 threshold ranges, converted into ANSI units, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
10
5
5
20
LEFT EAR
10
5
5
5
15

March 1964 threshold ranges, converted into ANSI units, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
25
5
10
15
25
LEFT EAR
25
10
10
25
20

In the May 1967 separation examination, the threshold ranges, converted into ANSI units, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
15
10
-
25
LEFT EAR
25
10
10
-
20

Following his separation from service, the Veteran has indicated that he did not notice any hearing impairment until approximately 2001.  VA treatment records show that he began receiving treatment for hearing impairment in April 2001.  

The Veteran was afforded a VA audiological examination in November 2002, where he reported a history of extensive noise exposure in service and no occupational or recreational noise exposure since service.  

Audiological examination report documented pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
20
50
80
75
LEFT EAR
25
25
50
75
75

Speech recognition ability was 96 percent in the bilateral ears.  The examiner stating that hearing loss occurred after 1967 and was of unknown etiology.

A May 2004 VA audiology examination was conducted.  The Veteran reported that his hearing had worsened over the past 10 years and that he sometimes had difficulty understanding speech.  Pure tone thresholds and speech recognition levels were in similar ranges as those found in November 2002.  The examiner opined that the Veteran's hearing loss was not related to his military noise exposure.  The examiner noted that hearing threshold levels from 1962 through 1967 were audiologically consistent, that slight fluctuation in 4000Hz threshold levels for each ear in 1960 and 1961 was not considered significant, especially since occupational and hobby noise exposure can cause temporary threshold shift which recovers once the noise exposure ceases, that the Veteran sustained no permanent hearing damage during military service, and that "[h]earing loss from noise exposure is not progressive once the noise exposure ceases; if it is not apparent at the time of the exposure it does not lie dormant to appear many years later."

An October 2010 VA examination was conducted upon a review of the Veteran's service treatment records.  Acoustic trauma in service was noted.  Audiological examination report documented pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
30
60
80
90
LEFT EAR
10
20
50
75
80

Speech recognition ability was 80 percent in the left ear and 92 percent in the right ear.  The audiologist diagnosed normal to severe bilateral sensorineural hearing loss, but found that it was less likely than not caused by or a result of military noise exposure, as he had been found to have normal hearing levels at separation.

The Veteran submitted an April 2010 private audiological examination report and etiological opinion from a physician specializing in otorhinolaryngology.  The physician's letter stated that the Veteran had reported that he was exposed to frequent loud noises when he was assigned to an Artillery Battalion.  The physician referenced the Veteran's in-service audiograms and stated that the Veteran had not become aware of any hearing loss impairment or tinnitus until many years after his discharge from military service.  The physician then cited a VA study and National Institute of Medicine report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" as saying, in part:

noise on hearing may be delayed considerably after the noise exposure.  As illustrated in Chapter 2, young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB HL at 6000 Hz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge.

The physician stated that he concurred with the above "referenced conclusions and comments" and that it was his opinion, based on his review of the audiograms during service, that the Veteran's hearing loss was related to his active military service.

In July 2012 an opinion was requested from a VA physician specializing in otolaryngology on the likelihood that the Veteran's current hearing loss was related to his service.  The physician was specifically asked to review the Veteran's claims file, including the April 2010 private physician's opinion.  The physician also read and considered the entire article referenced by the physician, "Noise and Military Service."  The physician explained that upon review of the entire report, it was clear that the passage quoted by the private physician had been "taken out of context" and was not representative of any conclusion, but rather was a passage following a speculative hypothetical on the possibility of later hearing loss in men who are unaware of having incurred measurable high-frequency hearing loss in their youth.  The complete sentence cited the by private physician reads, "It is possible, however, that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  The VA physician also cited a preceding paragraph of the report and clearly indicated that it, not the passage cited by the private physician, was the conclusion to the question of delayed-onset hearing loss from noise exposure.

There is little evidence available with which to address this question (Chapter 2).  No longitudinal studies have examined patterns of hearing loss over time in noise-exposed humans or laboratory animals who did not develop hearing loss at the time of the noise exposure.  The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

The VA physician summarized by stating that it was "generally held by [his] specialty of Otolaryngology that noise induced hearing loss does not develop or progress long after significant noise exposure" and that there was no "submitted evidence to counter the finding of relatively normal hearing at the time of separation from active duty."  He ultimately opined that it was less likely as not that military noise exposure caused the Veteran's hearing loss.

Upon review of the record, the Board finds that service connection for bilateral hearing loss is warranted.  The Veteran's VA examination results indicate that he has hearing impairment for VA purposes, pursuant to 38 C.F.R. § 3.385.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record establishes that this disability is related to an in-service acoustic trauma.  

The November 2002 VA examination did not provide an etiological opinion.  The May 2004 and October 2010 VA examinations provided negative nexus opinions based solely upon normal hearing at discharge; it is thus inadequate and the Board accords it no probative value.  The April 2010 private audiological examination report has a somewhat diminished probative value based upon the comments from the 2013 VA examiner.  The VA examiner, however, continued to rely upon a finding of normal hearing at discharge, which is impermissible.  Accordingly, the only opinion that retains probative value is the private opinion.  Service connection must thus be granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


